CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                LISA MATZ
JUSTICES                                                                                   CLERK OF THE COURT
 DAVID L. BRIDGES                                                                              (214) 712-3450
 MOLLY FRANCIS                                                                           lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                              GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                        Court of Appeals                              BUSINESS ADMINISTRATOR
                                                                                              (214) 712-3434
 LANA MYERS
 DAVID EVANS                        Fifth District of Texas at Dallas                  gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                                600 COMMERCE STREET, SUITE 200                      FACSIMILE
 ADA BROWN                                       DALLAS, TEXAS 75202                          (214) 745-1083
 CRAIG STODDART                                     (214) 712-3400
                                                                                                 INTERNET
 BILL WHITEHILL
                                                                                         HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                              October 2, 2015


     Honorable Dominique Collins
     Presiding Judge
     Criminal District Court No. 4
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-41
     Dallas, TX 75207

     Re:       STATUS INQUIRY
               05-15-00143-CR, Torrey Goodson v. The State of Texas

     Dear Judge Collins:

            On August 28, 2015, this Court ordered the trial court to make findings regarding why
     appellant’s brief has not been filed. To date, we have not received the findings or appellant’s brief.
     Therefore, please notify us of the status of the findings within TEN DAYS of the date of this letter.
     We appreciate your attention to this matter.

                                                                Sincerely,

                                                      /s/       Lisa Matz, Clerk


     cc:       Felicia Pitre, Dallas County District Clerk
               Jeff Buchwald
               Lori Ordiway

     ltr:mrh